       Case: 1:21-cv-04721 Document #: 1 Filed: 09/03/21 Page 1 of 8 PageID #:1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

Rigoberto Lopez and Fernando Lopez,          )
                                             )
                 Plaintiffs,                 )
                                             )
v.                                           )
                                             )
NDC OF ILLINOIS, INC. d/b/a                  )
ROSATI’S PIZZA; SANS OF                      )
MONTGOMERY, INC. d/b/a ROSATI’S              )
PIZZA; SANCAR, INC., d/b/a ROSATI’S          )   Jury Trial Demanded
PIZZA OF DEKALB; ROSATI'S PIZZA              )
PUB DEVELOPMENT-GENOA,                       )
LLC, and ARTURO CARLOS;                      )
                                             )
                 Defendants.


                               PLAINTIFFS’ COMPLAINT


Rigoberto Lopez and Fernando Lopez bring this action against Defendants NDC of

Illinois, Inc.; Sans of Montgomery, Inc.; Sancar, Inc; Rosati's Pizza Pub

Development-Genoa, LLC; and Arturo Carlos; for their violations of the Fair Labor

Standards Act and the Illinois Minimum Wage Law.


                                     Background

     1. Plaintiffs were Cooks employed by Defendants, they made pizzas in addition

        to the other items on the menu at the respective restaurant locations.

        Plaintiffs would consistently work more than 40 hours per week, but were not

        compensated at a one-and-a-half times their hourly rates for those overtime

        hours.
  Case: 1:21-cv-04721 Document #: 1 Filed: 09/03/21 Page 2 of 8 PageID #:2




2. This Complaint arises from Defendants’ failure to pay Plaintiffs one-and-a-

   half times their regular rate of pay for hours worked in excess of forty in a

   workweek. Plaintiffs now seek to recover unpaid overtime wages, pursuant to

   the Fair Labor Standards Act (“FLSA”) and the Illinois Minimum Wage Law

   (“IMWL”).

                                         Venue

3. Venue is proper in this district because, at all relevant times, Defendants

   employed Plaintiffs in Kendall County, Will County, Kane County, DeKalb

   County, and this judicial district.

4. The Court has jurisdiction over this case pursuant to 29 U.S.C. § 216(b) and

   28 U.S.C. § 1331. The Court has supplemental jurisdiction over Plaintiffs’

   state law claims pursuant to 28 U.S.C. § 1367.

                                         Parties

5. Rigoberto was employed with Defendants from approximately 2007 to July

   2020 when he was terminated. Rigoberto worked as a Cook.

6. Rigoberto worked at one of defendant restaurant locations: Rosati’s Pizza in

   Oswego (NDC of Illinois); but also received a paycheck issued by Rosati’s

   Pizza in Montgomery (Sans of Montgomery).

7. Fernando was employed with Defendants most recently from approximately

   February 2017 to June 2020, when he was terminated. Fernando worked as a

   Cook.
  Case: 1:21-cv-04721 Document #: 1 Filed: 09/03/21 Page 3 of 8 PageID #:3




8. Fernando worked at four defendant restaurant locations: Rosati’s Pizza in

   Oswego (NDC of Illinois); Rosati’s Pizza in Montgomery (Sans of

   Montgomery); Rosatis Pizza in DeKalb (Sancar, Inc.); and Rosatis Pizza in

   Genoa (Rosati’s Pizza Pub Development- Genoa, LLC).

9. Defendant NDC of Illinois, Inc. does business under the name Rosati’s Pizza

   in Oswego (“NDC” or “Rosati’s Oswego”).

10. Defendant Sans of Montgomery does business under the name Rosati’s Pizza

   in Montgomery (sometimes referred to as Rosati’s Pizza Pub) (“Sans” or

   “Rosati’s Montgomery”).

11. Rosati’s Pizza of DeKalb is the d/b/a for Sancar, Inc., (“Sancar” or “Rosati’s

   DeKalb”)

12. Rosati’s Pizza of Genoa is the d/b/a for Rosati’s Pizza Pub Development-

   Genoa, LLC (“Rosati’s Genoa”).

13. Defendant Arturo Carlos owns, manages, and operates the defendant entities

   named in this suit (“Carlos” or “Defendant Carlos”).

                                  Additional Facts

14. Carlos held supervisory authority over Plaintiffs and he maintained control

   over the employment practices of the defendant entities, including but not

   limited to Plaintiffs’ and other employees’ compensation.

15. Carlos is also the individual that hired both Plaintiffs, set the rate of

   compensation for them, and terminated both Plaintiffs’ employment.
  Case: 1:21-cv-04721 Document #: 1 Filed: 09/03/21 Page 4 of 8 PageID #:4




16. Carlos is an experienced restaurant owner, and is well aware of the laws and

   regulations surrounding payment of wages and overtime. Despite this, he and

   the defendant restaurants knowingly and willfully failed and refused to

   follow the law with their compensation practices.

17. Plaintiffs were paid by the hour.

18. Plaintiffs consistently worked over 40 hours per workweek during the

   relevant time period.

19. Defendants paid Plaintiff Rigoberto with a combination of payroll checks and

   cash.

20. Defendants paid Plaintiff Fernando solely with payroll checks.

21. Defendants never paid Plaintiffs one-and-a-half times their regular hourly

   rates of pay for hours worked in excess of forty in a workweek.

22. During the relevant times and as stated above, the defendant entities and

   Arturo Carlos were Plaintiffs’ employers for the purposes of the FLSA and

   IMWL.

                                Enterprise Status

23. During the relevant time period, Defendants constituted an “enterprise” as

   that term is defined in the FLSA because they performed related activities

   through unified operation and/or common control for a common business

   purpose.
  Case: 1:21-cv-04721 Document #: 1 Filed: 09/03/21 Page 5 of 8 PageID #:5




24. During the relevant time period, the defendant entity restaurants owned or

   operated by Carlos collectively engaged in well over $500,000 in annual

   revenue.

                   COUNT I – FAIR LABOR STANDARDS ACT

25. Plaintiffs incorporate all prior allegations as if fully stated herein.

26. Defendants employed Plaintiffs as stated above, and Carlos was also

   Plaintiffs’ employer under the FLSA.

27. Plaintiffs regularly worked for Defendants in excess of forty hours in a

   workweek.

28. Plaintiffs were not exempt employees as defined by the FLSA and relevant

   regulations.

29. Defendants never paid Plaintiffs one-and-a-half times their regular hourly

   rate for hours worked in excess of forty in a workweek.

30. Defendants’ violations of the FLSA were knowing and willful.


WHEREFORE, Plaintiffs ask the Court to enter judgment against Defendants

and issue an order:

   a. Awarding all unpaid overtime wages due and owing to the Plaintiffs;

   b. Awarding liquidated damages pursuant to the FLSA;

   c. Declaring that Defendants’ conduct violated the FLSA;

   d. Awarding Plaintiffs their reasonable attorneys’ fees and costs of this

      action;
  Case: 1:21-cv-04721 Document #: 1 Filed: 09/03/21 Page 6 of 8 PageID #:6




   e. Awarding pre-judgment and post-judgment interest on all monetary

      amounts awarded in this action;

   f. Awarding all other forms of relief, legal or equitable, as authorized by the

      FLSA; and

   g. Awarding such other and further relief as this Court deems appropriate

      and just.

                  COUNT II – ILLINOIS MINIMUM WAGE LAW

31. Plaintiffs incorporate all prior allegations as if fully stated herein.

32. Defendants employed Plaintiffs as stated above, and Carlos was also

   Plaintiffs’ employer under the IMWL.

33. Plaintiffs regularly worked for Defendants in excess of forty hours in a

   workweek.

34. Defendants never paid Plaintiffs one-and-a-half times their regular hourly

   rate for hours worked in excess of forty in a workweek.

35. Defendants’ violations of the IMWL were knowing and willful.


WHEREFORE, Plaintiffs ask the Court to enter judgment against Defendants

and issue an order:

   a. Declaring that the actions complained of herein violate the IMWL, 820

      ILCS 105/4a;

   b. Awarding unpaid overtime wages due as provided by the IMWL;

   c. Awarding treble damages pursuant to the IMWL;
Case: 1:21-cv-04721 Document #: 1 Filed: 09/03/21 Page 7 of 8 PageID #:7




d. Awarding prejudgment interest of 5% per annum on the back wages in

   accordance with 815 ILCS 205/2;

e. Awarding penalties in the amount of 5% of all unpaid wages for each

   month the unpaid wages remain delinquent, per 820 ILCS 105/12(a);

f. Awarding reasonable attorneys’ fees and costs of this action as provided

   by the IMWL;

g. Awarding all other forms of relief, legal or equitable, as authorized by the

   IMWL; and

h. Awarding such other and further relief as this Court deems appropriate

   and just.
      Case: 1:21-cv-04721 Document #: 1 Filed: 09/03/21 Page 8 of 8 PageID #:8




                                   JURY DEMAND

Plaintiffs demand trial by jury on all issues as to which a jury trial is available.



                                                       Respectfully Submitted,


                                                       By: /s/ Kevin O’Connor          .
                                                       Plaintiffs’ Counsel



Kevin F. O’Connor (ARDC #6300449)
Heewon O’Connor (ARDC # 6306663)
O’Connor | O’Connor,
P.C. 110 E. Schiller St.,
Ste 212
Elmhurst, IL 60126
Office. 630-903-6397
Fax. 630-658-0336
